



Exhibit 10.1




April 17, 2019
VIA HAND DELIVERY
Dr. Cesare Orlandi
c/o Lantheus Medical Imaging, Inc.
331 Treble Cove Road
North Billerica, MA 01862
Dear Ces:
This letter agreement (this “Agreement”) confirms the terms of your retirement
from Lantheus Medical Imaging, Inc. (the “Company”), effective as of September
2, 2019 (the “Retirement Date”).
1.
Retirement. On the Retirement Date (or, if earlier, the date on which the
Company appoints a new Chief Medical Officer), you will be deemed to have
resigned from any and all (i) officer positions you hold with the Company or any
of its Affiliates (as defined below); (ii) memberships you hold on any boards of
directors, boards of managers or other governing boards or bodies of the Company
or any of its Affiliates; and (iii) memberships you hold on any of the
committees of any of those boards or bodies. For purposes of this Agreement,
“Affiliates” means all persons and entities directly or indirectly controlling,
controlled by or under common control with the Company, whether control by
management authority, equity interest or otherwise. It is acknowledged that you
and the Company have an interest in entering into a separate consulting
agreement for services relating to certain of the Company’s clinical development
programs to be performed after the Retirement Date with such time commitment,
rates and payment terms as are mutually agreeable to the parties.



2.
Final Compensation. You will receive, on or as soon as reasonably practicable
following the Retirement Date, in the form of one or more payroll checks, (i)
your base salary for the final, unpaid payroll period(s) of your employment
through the Retirement Date; (ii) compensation at the rate of your base salary
for any vacation time accrued but not used as of the Retirement Date; (iii) any
contributions that you have made under any employee stock purchase plan of
Lantheus Holdings, Inc. (“Parent”) or any of its Affiliates that are refundable
to you under its respective terms and conditions; and (iv) reimbursement for
business expenses incurred by you but not yet paid to you as of the Retirement
Date; provided that you submit all expenses and supporting documentation
required within thirty (30) days of the Retirement Date and that those expenses
are reimbursable under Company policies in effect as of the Retirement Date.



3.
Employee Benefits. Except for any right you may have to continue your
participation and that of your eligible dependents in the Company’s group health
plans under the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”)
or similar state law, your participation in all employee benefit plans and
programs of the Company and its Affiliates will end as of the last day of the
month in which the Retirement Date occurs. You will receive information about
your COBRA continuation rights under separate cover.



4.
Equity Awards. You hold certain equity awards granted to you by Lantheus
Holdings, Inc. (“Parent”), an Affiliate of the Company, under its 2013 Equity
Incentive Plan and/or 2015 Equity Incentive Plan, each as amended, and the
equity incentive agreements evidencing those grants entered into between you and
Parent under those plans (collectively, the “Equity Agreements” and those equity
awards, collectively, the “Equity Awards”). You acknowledge and agree that all
Equity Awards that are unvested as of the Retirement Date are being forfeited
for no consideration due to you in accordance with the Equity Agreements, and
all of your then-vested Equity Awards will continue to be subject to the terms
and conditions of the applicable Equity Agreements, including the
post-termination of employment exercise provisions thereof.



5.
Post-Retirement Payments. Subject to your execution of this Agreement within
twenty-one (21) days following the date of this letter and your not revoking
this Agreement within the seven (7)-day period immediately thereafter (and your
execution of a writing reaffirming this Agreement within twenty-one (21) days
following the Retirement Date and your not revoking that reaffirmation within
the seven (7)-day period immediately thereafter), and subject to your meeting in
full your obligations under this Agreement and the Continuing Obligations (as
defined in Section 8(a) below), the Company will provide you with the following:






--------------------------------------------------------------------------------







(a)
an amount equal to the sum of (x) $140,287.64, representing a pro rata portion
of your target bonus amount (i.e., fifty percent (50%) of your annual base
salary), based upon the approximately eight (8) months of the fiscal year
elapsed through the Retirement Date, plus (y) $243,833.29, representing seven
(7) months of your annual base salary, which amount (i.e., the sum of clauses
(x) and (y)) will be paid in substantially equal installments over a period of
seven (7) months following the Retirement Date (the “Post-Retirement Period”) in
accordance with the Company’s regular payroll practices, with the first payment
commencing on the Company’s first payroll date after the thirtieth (30th) day
following the Retirement Date, and with the first payment including any of those
amounts that would otherwise have been paid prior thereto; and



(b)
provided that you timely and properly elect to purchase continued healthcare
coverage under COBRA, reimbursement for COBRA benefits (in an amount
representing the Company’s contribution level for active employees for
healthcare coverage at the time of payment) for the period ending on the
earliest of (i) the twelve (12) month anniversary of the Retirement Date, (ii)
the date on which you become covered under another employer’s health plan and
(iii) the expiration of the maximum COBRA continuation coverage period for which
you are eligible under federal law (for the avoidance of doubt, during this
subsidized period, you will be responsible for paying a COBRA premium equal to
the active employee contribution rate directly to the Company’s COBRA
administrator, and you will be responsible for paying the entirety of the COBRA
premium directly to the Company’s COBRA administrator after this period).



6.
Acknowledgment of Full Payment. You acknowledge and agree that the payments and
other benefits provided under this Agreement are in complete satisfaction of any
and all compensation and benefits due to you from the Company or any of its
Affiliates, whether for services provided to the Company or otherwise, through
the Retirement Date. You further acknowledge that, except as expressly provided
under this Agreement, no further compensation or benefits are owed or will be
provided to you by the Company or any of its Affiliates.



7.
Taxes and Withholding. All payments made by the Company under this Agreement
will be reduced by any tax or other amounts required to be withheld by the
Company under applicable law. This Agreement and the payments and benefits
provided under this Agreement are intended to be exempt from the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”),
and this Agreement will be construed consistently with that intent. Without
limiting the foregoing, the payments and benefits set forth in Section 5 of this
Agreement are intended to be exempt from Section 409A as “separation pay” within
the meaning of Section 1.409A-1(b)(9)(iii) of the Treasury Regulations and/or
“short-term deferrals” within the meaning of Section 1.409A-1(b)(4) of the
Treasury Regulations. Your right to receive any installment payments pursuant to
this Agreement will be treated as a right to receive a series of separate and
distinct payments. Notwithstanding anything to the contrary, in no event will
the Company have any liability relating to the failure or alleged failure of any
payment or benefit under this Agreement to be exempt from the requirements of
Section 409A.



8.
Continuing Obligations.



(a)
You acknowledge and recognize (i) the highly competitive nature of the
businesses of the Company and its Affiliates, (ii) the Company’s and its
Affiliates’ relationships with their actual and prospective customers, strategic
suppliers and service providers, clinical and scientific advisors and other
business partners (each, a “Business Partner”) are of great competitive and
strategic value, (iii) the Company and its Affiliates have invested and continue
to invest substantial resources in developing and preserving those Business
Partner relationships and goodwill, (iv) the loss of any Business Partner
relationship or goodwill will cause significant and irreparable harm to the
Company and its Affiliates and, (v) during the course of your employment with
the Company, (A) you were in a position of trust and confidence with the Company
and its Affiliates, (B) as such, you had access to, and/or participated
substantively in, communications, discussions, meetings, deliberations,
decisions and/or other activities relating to Business Partner relationships,
(C) you had access to other confidential information of the Company and its
Affiliates, including their trade secrets, and (D) you benefitted from the
goodwill of the Company and its Affiliates.



(b)
Accordingly, in consideration of the circumstances described in Section 8(a)
above, the pay and benefits set forth in Section 5 and other valuable
consideration, the receipt and sufficiency of which you acknowledge, you hereby
acknowledge and agree that you will continue to be bound by your obligations
relating to confidentiality, non-competition, non-solicitation, no-hire,
invention assignment, non-disparagement and/or any other restrictive covenant
set forth in any agreement by and between you and the Company or any of its
Affiliates, including, without limitation, those set forth in Sections 9-12 of
the employment agreement, dated August 2013, between






--------------------------------------------------------------------------------





you and the Company, as modified by the letter agreement (including, without
limitation, Exhibit A thereto), dated January 25, 2019, between you and the
Company (collectively, the “Employment Agreement”) and Section 13.3 of the 2015
Equity Incentive Plan (all such obligations, collectively, the “Continuing
Obligations”). Notwithstanding the above, the Parties acknowledge that you are
permitted to work for GE Healthcare (as an employee or consultant) for purposes
of advancing the clinical development and regulatory approval of [18F]
flurpiridaz. Each of the Continuing Obligations is hereby restated as a
provision to this Agreement and is an individual right, separately enforceable
by the Company and/or its applicable Affiliate(s), notwithstanding any conflict
or other inconsistency among any provisions (or any parts of any provisions) of
any of the Continuing Obligations, and no such conflict or other inconsistency
will have the effect of superseding, restricting or otherwise limiting any of
the Continuing Obligations; provided that, however, the non-competition
covenants included in the Continuing Obligations will expire on the six (6)
month anniversary of the Retirement Date. The obligation of the Company to make
payments and provide the benefits described under Section 5, and your right to
retain those payments and benefits, are expressly conditioned upon your
continued full performance of your obligations under this Agreement and of the
Continuing Obligations.


(c)
You hereby assign to the Company all right, title and interest that you have in
any discovery, invention or innovation conceived or reduced to practice by you
in the performance of your employment with the Company (including all
intellectual property rights related to any discovery, invention or innovation),
which you acknowledge and agree is solely and exclusively owned by the Company.
You will cooperate and assist the Company (at the Company’s expense) in
obtaining patent protection for any such discovery, invention or innovation,
including executing all documents required for such purpose, and you hereby
irrevocably appoint the Company as your lawful attorney-in-fact for such
purpose. This Agreement will also be deemed a transfer to the Company of, and
you hereby assign to the Company, the copyright of any copyrightable subject
matter created by you in the performance of your employment with the Company.



(d)
For the avoidance of doubt, (i) nothing contained in the Employment Agreement or
this Agreement, or any of the Continuing Obligations, limits, restricts or in
any other way affects your communicating with any governmental agency or entity,
or communicating with any official or staff person of any governmental agency or
entity, concerning matters relevant to that governmental agency or entity; and
(ii) you will not be held criminally or civilly liable under any federal or
state trade secret law for disclosing a trade secret (y) in confidence to a
federal, state or local government official, either directly or indirectly, or
to an attorney, solely for the purpose of reporting or investigating a suspected
violation of law, or (z) in a complaint or other document filed under seal in a
lawsuit or other proceeding; provided, however, that notwithstanding this
immunity from liability, you may be held liable if you unlawfully access trade
secrets by unauthorized means or disclose (except as permitted above) or use any
trade secrets.



9.
Return of Company Documents and Other Property. In signing this Agreement, you
agree to return (and you represent, warrant and covenant that, on the Retirement
Date, you will have returned) to the Company any and all documents, materials
and information (whether in hardcopy, on electronic media or otherwise) related
to the business of the Company and its Affiliates (whether present or
otherwise), and all keys, access cards, credit cards, computer hardware and
software, telephones and telephone-related equipment and all other property of
the Company or any of its Affiliates in your possession or control. Further, you
represent, warrant and covenant that you have not retained any copy or
derivation of any documents, materials or information (whether in hardcopy, on
electronic media or otherwise) of the Company or any of its Affiliates. Further,
you represent, warrant and covenant that you have disclosed to the Company all
passwords necessary or desirable to obtain access to, or that would assist in
obtaining access to, all information which you have password-protected on any
computer equipment, network or system of the Company or any of its Affiliates.



10.
General Release and Waiver of Claims.



(a)
You agree to and do waive any claims you may have for employment by the Company.
You, on your own behalf and on behalf of your heirs, estate and beneficiaries,
further do hereby release the Company, and in those capacities, any of its
Affiliates, and each of their respective past, present and future officers,
directors, agents, employees, shareholders, investors, employee benefit plans
and their administrators, trustees or fiduciaries, insurers of any of those
entities, and its and their successors and assigns and others related to those
entities (collectively, the “Released Parties”) from any and all claims made, to
be made, or which might have been made of whatever nature, whether known or
unknown, from the beginning of time, including those that arose as a consequence
of your employment with the Company, or arising out of your retirement and
separation from the Company, or any act committed or omitted during or after the
existence of that employment relationship, all up through and including the date
on which this Agreement is executed, including, but not limited to, those which






--------------------------------------------------------------------------------





were, could have been or could be the subject of an administrative or judicial
proceeding filed by you or on your behalf under federal, state or local law,
whether by statute, regulation, in contract or tort, and including, but not
limited to, for front pay, back pay, wages, bonus, fringe benefit, any form of
discrimination, wrongful termination, tort, emotional distress, pain and
suffering, breach of contract, fraud, defamation, compensatory or punitive
damages, interest, attorney’s fees, reinstatement or reemployment, and any
rights or claims under the Civil Rights Act of 1866, the Age Discrimination in
Employment Act of 1967, 29 U.S.C. sec. 621, et seq., the Older Workers Benefit
Protection Act, the Americans with Disabilities Act, the Family and Medical
Leave Act, the Civil Rights Act of 1964, Title VII, the Civil Rights Act of
1991, the Employee Retirement Income Security Act of 1974, the Equal Pay Act,
the Worker Adjustment and Retraining Notification Act, the Massachusetts Fair
Employment Practices Act (M.G.L. c.151B), the Massachusetts Civil Rights Act,
the Massachusetts Equal Pay and Maternity Benefits Law, the Massachusetts Equal
Rights for Elderly and Disabled Law, the Massachusetts Small Necessities Leave
Act, the Massachusetts Age Discrimination Law, the Massachusetts Wage Payment
Statutes (M.G.L. c.149, 148, 150), the Massachusetts Earned Sick Tim Law (MGL
Ch. 149, Section 148C) and any other federal, state or local law, in each case,
as amended, relating to employment, discrimination in employment, termination of
employment, wages, benefits or otherwise. You acknowledge and agree that even
though claims and facts in addition to those now known or believed by you to
exist may subsequently be discovered, it is your intention to fully settle and
release all claims you may have against the Company and the Released Parties,
whether known, unknown or suspected. The Released Parties who are not party to
this Agreement will be third-party beneficiaries of this Section 10(a).


You also acknowledge and agree that, by reaffirming this Agreement on the
Retirement Date, the waivers and releases set forth in this Section 10(a) will
apply to any and all such claims accruing between the date on which this
Agreement is executed to and through the Retirement Date.


(b)
Notwithstanding the generality of the foregoing, you do not waive your right to
(i) have a complaint, charge or related lawsuit filed with the Equal Employment
Opportunity Commission (“EEOC”) or any similar state or local governmental
agency by you or by anyone on your behalf or to participate in an investigation
conducted by the EEOC or any similar state or local governmental agency;
however, you expressly waive your right to recover any personal relief, recovery
or monies should you or anyone on your behalf pursue any of those complaints,
claims or related lawsuits; or (ii) pursue a claim that cannot be waived by law,
such as a claim for unemployment benefit rights.



(c)
The Company and you acknowledge and agree that the release contained in Section
10(a) above does not, and will not be construed to, release or limit the scope
of any existing obligation of the Company and/or any of its Affiliates (i) if
and as applicable, to indemnify you for your acts as an officer or director of
the Company and/or its Affiliates in accordance with their respective charters
or bylaws or under an indemnification agreement to which you and the Company or
any of its Affiliates are parties or under any applicable Directors and Officers
insurance policies or under any applicable law; or (ii) to you and your
eligible, participating dependents or beneficiaries under the terms of any
existing group welfare (excluding severance) or retirement plan of the Company
in which you and/or any of those dependents or beneficiaries are participants,
with respect to vested benefits under those plans.



(d)
You acknowledge and agree that before entering into this Agreement, you have had
the opportunity to consult with any attorney or other advisor of your choice,
and you are hereby advised to consult with an attorney. You further acknowledge
and agree that by signing this Agreement, you do so of your own free will and
act, that it is your intention to be legally bound by its terms, and that no
promises or representations have been made to you by any person to induce you to
enter into this Agreement other than the express terms set forth herein. You
further acknowledge and agree that you have carefully read this Agreement, know
and understand its contents and its binding legal effect, including the waiver
and release of claims set forth in Section 10(a) above.



11.
Cooperation. Upon reasonable prior request, you agree to cooperate with the
Company or its Affiliates in connection with any present or future litigation or
regulatory proceeding brought against the Company or any of its Affiliates, to
the extent the Company or its Affiliate deems your cooperation necessary. This
cooperation may include, but will not be limited to, meeting with the Company’s
or its Affiliate’s counsel and providing testimony if so requested. The Company
or its Affiliate will reimburse you for reasonable pre-approved out-of-pocket
expenses incurred by you as a result of this cooperation.



12.
No Admission; Affirmations. Neither by offering to make nor by making this
Agreement does the Company or you admit any failure of performance, wrongdoing
or violation of law. As of the Retirement Date and as of the date on which






--------------------------------------------------------------------------------





you reaffirm this Agreement, you also affirm by your signature below that: (a)
you have not filed, caused to be filed, nor are you presently a party to any
claim against the Company, unless noted below under your signature; (b) you have
been paid and/or have received all compensation, wages, bonuses, commissions
and/or benefits to which you may be entitled from the Company; (c) you have been
granted by the Company any leave to which you were entitled under the Family and
Medical Leave Act or related state or local leave or disability accommodation
laws; (d) you have no known workplace injuries or occupational diseases
regarding your employment at the Company, unless previously reported to the
Company in writing; (e) you have not divulged any proprietary or confidential
information of the Company and that you have disclosed to the Company any
discovery, invention or innovation conceived or reduced to practice by you in
the performance of your employment with the Company; (f) you have not been
retaliated against for reporting any allegations of wrongdoing by the Company or
its officers, including any allegations of corporate fraud; and (g) you are not
aware of any wrongdoing, regulatory violations or corporate fraud committed by
the Company, its Affiliates or any employees or independent contractors of any
of the foregoing, unless previously reported to the Company in writing.


13.
Miscellaneous.



(a)
This Agreement constitutes the entire agreement between you and the Company or
any of its Affiliates, and supersedes all prior and contemporaneous
communications, agreements and understandings, whether written or oral, with
respect to your employment, its termination and all related matters, excluding
only the Continuing Obligations, which will remain in full force and effect in
accordance with their terms. For the avoidance of doubt, this Agreement
supersedes the terms and conditions set forth in the Employment Agreement by and
between the Company and you, dated as of August 2013, and the letter agreement
by and between the Company and you, dated as of January 25, 2019, except with
respect to the Continuing Obligations as set forth in this Agreement.



(b)
This Agreement is a Massachusetts contract, and this Agreement (and all claims,
controversies and causes of action arising under or otherwise relating to this
Agreement) will be governed and construed in accordance with the laws of the
Commonwealth of Massachusetts, without regard to any conflict of laws principles
that would result in the application of the laws of another jurisdiction. Each
party agrees to submit to the exclusive jurisdiction of the courts of the
Commonwealth of Massachusetts in connection with any dispute arising out of or
otherwise relating to this Agreement.



(c)
This Agreement may not be modified or amended, and no breach will be deemed to
be waived, unless agreed to in writing by you and an expressly authorized
representative of the Company. The captions and headings in this Agreement are
for convenience only, and in no way define or describe the scope or content of
any provision of this Agreement.



(d)
In the event that any one or more of the provisions of this Agreement is held to
be invalid, illegal or unenforceable, the validity, legality and enforceability
of the remaining provisions will not in any way be affected or impaired thereby.
Moreover, if any one or more of the provisions contained in this Agreement is
held to be excessively broad as to duration, scope or activity or subject, those
provisions will be construed by limiting and reducing them so as to be
enforceable to the maximum extent compatible with applicable law.



(e)
This Agreement will inure to the benefit of and be binding upon personal or
legal representatives, executors, administrators, successors, heirs,
distributees, devisees and legatees.



(f)
This Agreement, and all of your rights and duties under this Agreement, will not
be assignable or delegable by you. Any purported assignment or delegation by you
in violation of the foregoing will be null and void and of no force and effect.
This Agreement may be assigned by the Company to an individual or entity which
is an Affiliate or a successor in interest to substantially all of the business
operations of the Company. Upon any assignment, the rights and obligations of
the Company under this Agreement will become the rights and obligations of that
Affiliate or successor individual or entity.



(g)
The Company’s obligation to pay you the amounts set forth under this Agreement
and to make the arrangements provided under this agreement are subject to
set-off, counterclaim and recoupment of amounts owed by you to the Company or
its Affiliates.



(h)
This Agreement may be executed in separate counterparts (including by
electronically delivered .pdf files or copies of manually signed signature
pages), each of which will be deemed to be an original and all of which taken
together will constitute one and the same agreement.






--------------------------------------------------------------------------------





If the terms of this Agreement are acceptable to you, please sign, date and
return it to me within twenty-one (21) days following the date of this
Agreement. You may revoke this Agreement at any time during the seven (7)-day
period immediately following the date of your signing by notifying me in writing
of your revocation within that period, and this Agreement will not become
effective or enforceable until that seven (7)-day revocation period has expired.
If you do not revoke this Agreement, then, on the eighth (8th) day following the
date on which you signed it, this Agreement will take effect as a legally
binding agreement between you and the Company on the basis set forth above.
Moreover, you will also need to sign, date and return a reaffirmation of this
Agreement within twenty-one (21) days after the Retirement Date, and not revoke
that reaffirmation within the following seven (7) day period, in accordance with
Sections 5 and 10(a) above in order to obtain the payments and benefits set
forth in this Agreement. If you do not revoke that reaffirmation, then, on the
eighth (8th) day following the date on which you signed it, that reaffirmation
will take effect as a legally binding agreement between you and the Company on
the basis set forth above.
You acknowledge that you have been and are hereby advised of your right to
counsel an attorney before signing this Agreement.


Sincerely,
Lantheus medical imaging, inc.


By:
/s/ MARY ANNE HEINO

Name:
Mary Anne Heino

Title:
President and Chief Executive Officer



To be signed now:
Accepted and agreed as of the date written below:


Signature:
/s/ CESARE ORLANDI

Dr. Cesare Orlandi
Date:     4/18/2019




To be signed on or after the Retirement Date:
Reaffirmed, accepted and agreed as of the date written below:


Signature:
____________________________

Dr. Cesare Orlandi
Date:     ____________________________



